                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

RACHEL HOLLOWAY,                                      )
                                                      )
           Plaintiff,                                 )       Case No.: 6:20-cv-03309
v.                                                    )
                                                      )
ALBA FREIGHT LINES, INC.,                             )
                                                      )
           Defendant.                                 )

                        DEFENDANT ALBA FREIGHT LINES, INC’S
                               NOTICE OF REMOVAL

       Defendant Alba Freight Lines, Inc., (“Alba”), with full reservation of all defenses,

objections, and exceptions, including but not limited to service, jurisdiction, venue, and statute of

limitations, removes the above-captioned matter from the Circuit Court of Greene County,

Missouri, to the United States District Court for the Western District of Missouri, pursuant to 28

U.S.C. §§ 1332, 1441, and 1446. In support thereof, Alba states the following:

      THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

       1. Plaintiff Rachel Holloway (“Plaintiff”) filed this lawsuit against Alba in the Circuit

Court of Greene County, Missouri on or about January 2, 2020 (“Plaintiff’s Petition”).

       2. Defense counsel accepted service on behalf of Alba who was subsequently was served

with process on September 4, 2020. Alba has not yet answered Plaintiff’s Petition.

       3. As required by 28 U.S.C. § 1446(a), a complete copy of all records and proceedings

from the Circuit Court of Greene County, Missouri, are attached as Exhibit A.

       4. This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. §

1446(a) as it is the United States District Court embracing the Circuit Court of Greene County,

Missouri, where Plaintiff’s Petition is currently pending. See 28 U.S.C. § 96.

       5. Without waiving any objection to service, this Notice of Removal is timely filed




           Case 6:20-cv-03309-RK Document 1 Filed 10/02/20 Page 1 of 4
pursuant to 28 U.S.C. § 1446(b), because the same has been filed within thirty (30) days of service

on Alba.

        6. Pursuant to 28 U.S.C. § 1446(d), Alba files written notice of this removal with the Clerk

of the Circuit Court of Greene County, Missouri, where Plaintiff’s Petition is currently pending.

A copy of this Notice of Removal and the written notice of the same have been served upon

Plaintiff.

                    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

        7. Plaintiff is a natural person residing in Missouri. See, Plaintiff’s Petition, para 2.

        8. Alba Freight Lines, Inc., is an Illinois domestic corporation organized under the law of

Cook County, Niles, Illinois, and has its principal place of business in the State of Illinois.

Accordingly, Alba Freight Lines, Inc., is a citizen of Illinois for the purposes of determining this

Court’s subject matter jurisdiction. See 28 U.S.C. § 1332 (c). See Plaintiff’s Petition, Para. 3.

                   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        9. Where a plaintiff has not specified a specific amount of damages in its state court

petition, the removing party “must prove by a preponderance of the evidence that the amount in

controversy exceeds $75,000.” Miller v. CEVA Logistics, 2008 U.S. Dist. LEXIS 2116, *2 (W.D.

Mo. 2008) (quoting In re Minnesota Mut. Life Ins. Co. Sales Practices Litig., 346 F.3d 830, 834

(8th Cir. 2003)). Plaintiff may only defeat removal by showing “to a legal certainty that recovery

cannot exceed $75,000.” Miller, 2008 U.S. Dist. LEXIS, at *3 (emphasis added).

        10. Plaintiff alleges that Defendant’s employee was negligent in causing an automobile

collision. See Plaintiff’s Petition, Para. 9.

        11. Plaintiff alleges that the Defendant forced the Plaintiff off the road, she was placed in

immediate fear of bodily injury, Defendant’s action caused mental and emotional distress to her,


                                                  2


             Case 6:20-cv-03309-RK Document 1 Filed 10/02/20 Page 2 of 4
the distress was medically significant and she has and will continue to lose income. See Plaintiff’s

Petition, Paras. 9-14. Plaintiff alleges Defendant’s employee acted with a reckless and evil motion.

Id at 15. Based upon this information, it is believed the amount in controversy is in excess of

$75,000.00 and the jurisdictional amount is satisfied.

       WHEREFORE, for the foregoing reasons, Defendant Alba Freight Lines, Inc., removes

this action from the Circuit Court of Greene County, Missouri, to this Court pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446.



                                              Respectfully submitted,

                                              /s/ James R. Jarrow
                                              James R. Jarrow           MO #38686
                                              John A. Watt              MO #52516
                                              BAKER STERCHI COWDEN & RICE, L.L.C.
                                              2400 Pershing Road, Suite 500
                                              Kansas City, MO 64108
                                              Telephone:     (816) 471-2121
                                              Facsimile:     (816) 472-0288
                                              Email: jarrow@bscr-law.com
                                                     jwatt@bscr-law.com
                                              ATTORNEYS FOR DEFENDANT
                                              ALBA FREIGHT LINES, INC.




                                                 3


           Case 6:20-cv-03309-RK Document 1 Filed 10/02/20 Page 3 of 4
                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was
electronically filed using the Federal Court’s CM/ECF system on this 2nd day of October, 2020,
and a copy was served via U.S. Mail, postage prepaid, to the following counsel:

Raymond Lampert
LAMPERT LAW OFFICE, LLC
2847 S. Ingram Mill Rd., Ste A-100
Springfield, MO 64108
rau@lampertlaw.net
ATTORNEY FOR PLAINTIFF

                                                      /s/ James R. Jarrow




                                              4


          Case 6:20-cv-03309-RK Document 1 Filed 10/02/20 Page 4 of 4
